Per Curiam.
Relator seeks an alternative Writ of Mandamus to compel the Superior Court of Lake County, Room No. 1, to
(1) Approve praecipes in causes numbered 56809, 157-114 and 1712 of said court; and
(2) Either sign or correct certain bills of exceptions which she alleges she tendered in Cause No. 1712.
Relator prosecutes this action pro se. She has filed voluminous documents and papers with this court, few of which are certified, and a brief which purports to state the history of the three causes as well as the story of her life. By an expenditure of much time, *711we have carefully examined the entire file to see if there appears any reasonable cause for believing relator was sane when committed to the Logansport State Hospital or that her Guardian had defrauded her or been unfaithful to its trust. We find no such evidence.
No court approval of a praecipe is required under Rule 2-3. The filing of a praecipe is a matter of absolute right with an appellant. Relator states no cause for the writs as to any praecipe.
Nor has she complied with Rule 2-35 as to what she alleges were “bills of exceptions.”
Therefore, relator’s petition must be denied.
Petition denied.
Note.—Reported in 153 N. E. 2d 331.